IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KRISTIN NEWVINE,                         : No. 662 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
JERSEY SHORE AREA SCHOOL                 :
DISTRICT,                                :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.